Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Amended Yearly Report on Form 10-K/A of 4301, Inc. for the year ending December 31, 2008, I, Yusuke Matsuo, Chief Executive Officer and Chief Financial Officer of 4301, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Amended Yearly Report of Form 10-K/A for the year ending December 31, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Amended Yearly Report on Form 10-K/A for the year ended December 31, 2008, fairly represents in all material respects, the financial condition and results of operations of 4301, Inc. Date: September 3, 2009 4301, Inc. By: /s/ Yusuke Matsuo Yusuke Matsuo Chief Executive Officer Chief Financial Officer, Principal Accounting Officer and Director
